PER CURIAM:
Stacy Powell appeals his resentencingunder 18 U.S.C. § 3582(c)(2). Although the district court reduced Powell’s sentence for his crack cocaine conviction under Amendment 706 of the ' sentencing guidelines, it denied Powell’s request to reduce his sentence further under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Powell con*205tends that the district court erred in failing to apply Booker at his resentencing.
Recently this circuit joined the Eighth, Fourth, and Tenth Circuits in holding that Booker does not apply at resentencing proceedings under § 3582(c)(2). United States v. Melvin, 556 F.3d 1190 (11th Cir.2009); see also United States v. Starks, 551 F.3d 839 (8th Cir.2009); United States v. Dumphy, 551 F.3d 247 (4th Cir.2009); United States v. Rhodes, 549 F.3d 833 (10th Cir.2008). There was no error at the resentencing.
AFFIRMED.